Citation Nr: 1701041	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  14-31 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right eye disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee arthritis.

3.  Entitlement to a separate rating for limitation of extension of the right knee prior to December 14, 2015, and in excess of 10 percent thereafter.

4.  Entitlement to a disability rating in excess of 10 percent for left knee arthritis.

5.  Entitlement to a separate rating for limitation of extension of the left knee prior to December 14, 2015, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to June 1963. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran had a Board hearing in March 2015.

This matter was previously before the Board in April 2015.  At that time, the Board remanded the case in order to provide the Veteran new VA examinations for his service-connected knee disabilities and to obtain additional treatment records pertinent to the Veteran's claimed right eye disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Right Eye Disability

The Veteran received a VA examination for his eyes in August 2013.  In that VA examination, the examiner stated that no right eye condition existed for the Veteran.  However, in his March 2015 Board Hearing, the Veteran complained of seeing floaters and having cataracts.  Pursuant to this report, the Board remanded this issue in its April 2015 decision in order for the RO to contact the Veteran in order to obtain any outstanding private treatment records that related to the Veteran's report of an eye disability.  The record reflects that December 2015 correspondence was sent to the Veteran soliciting releases to obtain identified private treatment records pertaining to his claimed right eye condition.  To date, treatment records relating to this condition have not been associated with the claims file.  An attempt to obtain them should be made again on remand.  Furthermore, considering the Veteran's report of having cataracts, a new VA examination should be scheduled to assess whether the Veteran has a present right eye disability and to obtain an opinion as to its etiology.

Knee Disabilities

In Correia v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  The final sentence of section 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

During the pendency of the appeal for the Veteran's knee disabilities, he has undergone VA examinations in August 2013 and December 2015.  However, closer inspection of those examinations shows that they do not include all the required testing pursuant to § 4.59 and Correia.  The August 2013 VA examination provided range of motion values but it is not apparent whether pain during active and passive motion was described, or whether pain on weight bearing was observed.  Furthermore, while the December 2015 VA examination describes pain in weight-bearing, it is also unclear whether pain during active and passive motion was described.  As such, a new VA examination is needed.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and obtain any outstanding private treatment records relating to his claimed right eye condition.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an appropriate VA examination in connection with his right eye claim.  The entire claims file should be reviewed by the examiner.  All necessary testing should be conducted.

The examiner should clearly state all eye conditions diagnosed on examination, to include, but not limited to, cataracts.

For each eye condition diagnosed, the examiner is to offer an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any diagnosed right eye condition had its onset during, or is otherwise related to, the Veteran's military service.

The examination report must include a complete rationale for any opinion expressed.

3.  Schedule the Veteran for an appropriate VA examination in connection with his knee disabilities to assess the current severity.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Finally, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

